DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically the applicant argues “It would not have been obvious to combine the straps disclosed in Xiang with the invention disclosed in Daughtery because the functionality of the two inventions is vastly different. Xiang does not use cellulose as the means of bulletproof protection, like seen in Daughtery. Instead, Xiang uses a "bulletproof material." Because of these vast differences in functionality, a person of skill in the art would not have combined Daughtery with the straps of Xiang.”  The examiner respectfully disagrees.  Xiang does not have to teach cellulose materials to be analogous art.  Furthermore, Xiang is used as a teaching reference to be used in combination with Daughtery.  
Xiang teaches an analogous armor carrier system that uses demountable fasteners 840, 940 on waist and shoulder straps (Fig. 11).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Daugherty such that all the straps had demountable fasteners, in view of Xiang, to obtain the desired result of providing and easy way to remove, put on, and adjust the system.  
Alternatively, Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Daughter such that that all the straps had demountable fasteners, in view of Xiang, because the substitution of one known element (straps) for another (straps with demountable fasteners) would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a protective device with adjustable straps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty in view of Xiang (US 2020/0132417).

Regarding claims 1, 9-12, and 18-20, Daugherty discloses a ballistic armor carrier system 100 for cellulose-based ballistic armor wearable by a user, comprising: a front cellulose-based ballistic armor 130; a back cellulose-based ballistic armor 135 (Par. 0026: “the protective element 130, 135 is a ream of paper. Paper reams (e.g., 20 pound ream) are readily available in most school and office environments and have been shown to effectively stop penetration of a bullet fired from a gun at close range”); 
a ballistic armor carrier 100 configured to support the front armor cellulose-based ballistic armor and the back cellulose-based ballistic armor; wherein the front cellulose-based ballistic armor and back cellulose-based ballistic armor each comprise printed literature (Par. 0026); the ballistic armor carrier comprises: a front pocket 110; a back pocket 120; a pair of shoulder straps 140, 145 coupled proximate to the top of both the front pocket and the back pocket (clearly seen in Fig. 1); a pair of waist straps 150 coupled proximate to the bottom the both the front pocket and the back pocket (Fig. 1); the front cellulose-based ballistic armor is positioned within the front pocket; the back cellulose-based ballistic armor is positioned within the back pocket; and the front cellulose-based ballistic armor and the back cellulose-based ballistic armor comprise one or more pieces of printed literature (Par. 0026); wherein the printed literature definition comprises one or more of a book, a periodical, and a ream of paper (Par. 0026: “the protective element 130, 135 is a ream of paper. Paper reams (e.g., 20 pound ream) are readily available in most school and office environments and have been shown to effectively stop penetration of a bullet fired from a gun at close range”);.
Daugherty further discloses wherein the front pocket and the back pocket each comprise: a top end is oriented upwards; a bottom end oriented and positioned opposite the top end; a first surface oriented away from the ballistic armor carrier; a second surface that is oriented and positioned opposite the first surface; the top end is opened; and the bottom end is closed (Fig. 1).
Daugherty further discloses wherein each of the second surfaces comprise a lip; the lip is positioned proximate to the top end; and the pair of shoulder straps are affixed to the lips (Clearly seen in Fig. 1).
Daugherty further discloses wherein each waist strap is affixed to both of the second surfaces proximate to the bottom ends (Fig. 1).
Daughtery further discloses wherein the first surface comprises an elastic material (Par. 0031).
Daugherty does not disclose wherein the shoulder and waist straps are coupled by a demountable fastener.  
Xiang teaches an analogous armor carrier system that uses demountable fasteners 840, 940 on waist and shoulder straps (Fig. 11).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Daugherty such that all the straps had demountable fasteners, in view of Xiang, to obtain the desired result of providing and easy way to remove, put on, and adjust the system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641